Title: From Thomas Jefferson to Steuben, 9 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 9. 1781. 11 o’clock A.M.

The State commissary having come to me yesterday I sent him on to your Headquarters to provide subsistence for the troops and observe your orders in every thing. A waggon load of fixed ammunition and two feild peices have past this place for General Nelson. The residue (I beleive about two waggon loads) was ordered on to you yesterday. I am very happy to hear you have General Smallwood’s assistance, tho’ the means with which you are furnished are not likely to add to your reputation, except that by undertaking to make the most of them your zeal will be still more fully displayed. A battalion of Hanover militia which were at Westham were ordered to you.
Your favor of yesterday was put into my hands this morning. The enemy encamped at Westover the night before last, and had not moved at midnight last night. They keep very close. Genl. Nelson was last night at Charles city Court house. Colo. Nicholas with 300 militia were at the Forest six miles above Westover. Colo. Harrison is exerting every endeavor to get a couple of 18. pounders over to you. Those who sunk the boats here did them such injury that it is difficult to repair them. I really fear they will be much too late for you. However a possibility of their getting to you in time is worth every exertion we can use. I have desired Colo. Nicholas to communicate to me every movement of the enemy which I will forward on to you immediately.
I have the honor to be with great esteem Sir Your most obedt. servt.,

Th: Jefferson


P.S. Colo. Clarke of Kaskaskia having heard of the situation of  things, has come to me this morning. I send him to you, supposing you must be in want of officers.

